United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marysville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-241
Issued: March 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 26 and September 28, 2006 merit decisions denying his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty.
FACTUAL HISTORY
On February 22, 2006 appellant, then a 50-year-old letter carrier, filed an occupational
disease claim alleging that he sustained injuries to his knees and back as a result of performing
his employment duties over a 20-year period. Duties identified included standing and casing
mail for two and a half hours per day; loading and delivering parcels; delivering mail, which
involved walking, climbing, bending and twisting repeatedly; walking over uneven surfaces,

while carrying an average weight of over 35 pounds on a daily basis; and driving in awkward
positions for five hours daily.
Appellant first became aware of his condition on
February 10, 2001. He realized that his condition was caused by his employment on
February 12, 2006. Supervisor Christopher Tracey stated that appellant had not worked for two
years.1
The record contains a February 20, 2003 x-ray of the bilateral knees, which showed mild
narrowing of bilateral medial compartments, suggestive of mild degenerative joint disease. The
record contains laboratory reports for the period from March 23, 2004 to June 21, 2005 from
Rideout Memorial Hospital; a March 24, 2004 report of an x-ray of the lumbar spine; a July 20,
2005 report of x-rays of both feet; a July 22, 2005 report of a bone length study; and a July 28,
2005 report of a magnetic resonance imaging (MRI) scan of the lumbar spine. Appellant also
submitted a December 10, 1998 report from Dr. Robert G. Hamilton, a Board-certified
orthopedic surgeon, who provided an impression of right knee pain and possible degenerative
tear of the medial meniscus.
Appellant submitted numerous reports by Dr. Jay D. Grassell, a treating physician,
relating to appellant’s foot, back and knee conditions, for the period from January 25, 2002
through February 9, 2006. On November 24, 2004 Dr. Grassell diagnosed lower back pain. He
indicated that appellant’s symptoms were agitated by bending or twisting of his back and that he
had ongoing problems with his neck, knees, feet, ankles and hands. On July 19, 2005
Dr. Grassell provided an assessment of bilateral foot pain and lower back pain without current
sciatica. On August 5, 2005 he reviewed the results of a report of an x-ray and an MRI scan of
the lumbar spine dated July 28, 2005. The x-ray showed mild degenerative joint disease at L5S1 with mild grade retrolisthesis. The MRI scan revealed mild diffuse posterior disc bulge at
L5-S1 with moderate bilateral neural foraminal narrowing. On September 12, 2005 Dr. Grassell
assessed right hand CTS. He indicated that appellant had undergone right hand CTS. On
October 31, 2005 Dr. Grassell noted that appellant anticipated tarsal tunnel surgery. On
November 22, 2005 he assessed chronic pain syndrome consisting of multiple orthopedic
problems, spondylolisthesis and osteoarthritis.
In a narrative report dated February 9, 2006, Dr. Grassell reviewed his treatment of
appellant, which began on December 20, 2001. He stated that on April 12, 2004 appellant
complained of low back pain and a lumbar spine x-ray showed Grade 1 retrolisthesis at L5-S1.
On October 13, 2004 appellant had an increased amount of low back pain and a foot x-ray
revealed a spur of the right heel. On November 22, 2005 Dr. Grassell indicated that low back
pain was felt to be a factor in appellant’s ability to be employed. On December 16, 2005
appellant was seen for examination prior to his tarsal tunnel surgery. Dr. Grassell opined that
appellant’s employment disability was certainly aggravated, if not solely caused by, his
orthopedic problems, including right CTS, osteoarthritis of the cervical and lumbar spine,
osteoarthritis of the knees and tarsal tunnel syndrome and some osteoarthritis of the knees as
well. He further opined that the subsequent chronic pain syndrome was secondary to the
above-referenced orthopedic problems.
1

Appellant received wage-loss benefits under a May 1, 2000 claim that was accepted for bilateral carpal tunnel
syndrome (CTS); tenosynovitis on the right; and lesion radical nerve on the right. He also has an unadjudicated
claim filed on June 7, 1998 for injury to ankles and feet.

2

Appellant submitted a job description for a letter carrier. In a narrative statement dated
February 22, 2006, he indicated that he began to experience low back pain five years before and
that it became increasingly difficult to case mail and load mail into delivery trucks and deliver
his route. Appellant stated that he felt pain when he bent over to retrieve parcels and that the
pain limited his range of motion and affected his job productivity. He noted that his job required
him to stand and case mail for two to two and a half hours per day, during which time he had to
reach, twist, bend, lift, push and pull repeatedly. Appellant was required to deliver mail, which
involved sitting in a delivery vehicle and walking with up to 72 pounds of weight on his back,
for approximately five and a half hours per day.
The record contains a salary history for appellant. On February 24, 2004 the employing
establishment controverted appellant’s claim on the grounds of untimeliness, contending that he
had failed to file a claim within three years of the date of the awareness of his injury.
The record contains a March 8, 2004 report of an MRI scan of the cervical spine; a
March 24, 2004 report of an x-ray of the neck; a September 17, 2004 report of an x-ray of the
right foot and bilateral ankles; and a July 28, 2005 report of an x-ray of the lumbar spine.
By letter dated March 9, 2006, the Office informed appellant that the information
submitted was insufficient to establish his claim and advised him to submit a doctor’s opinion,
with medical reasons, explaining the cause of his diagnosed condition. The Office also asked
appellant to specify when he became aware that his condition was caused or exacerbated by
factors of his employment. The Office informed appellant that he had 30 days to submit
additional evidence to support his claim.
Appellant submitted a report dated February 14, 2006 from Dr. Jason S. Boynton, a
treating physician, who treated appellant for “tarsal tunnel syndrome, possibly secondary to
diabetic double compression neuropathy.” Dr. Boynton opined that it was “reasonable that
[appellant’s] condition was exacerbated through his work as a letter carrier for 23 years.” He
indicated that activities involved in appellant’s job as a letter carrier could contribute to the
development of varicosities with the tarsal tunnel. Additionally, Dr. Boynton stated that carrying
mailbags may contribute to or exacerbate plantar fasciitis. He also noted that possible factors
contributing to appellant’s peripheral neuropathy included his diabetes, degenerative disc disease
and bulging discs and foraminal narrowing at the L5-S1 area.
On March 22, 2006 appellant stated that, although his low back pain began five years
prior, it was not described as being related to factors of employment until February 9, 2006.
Likewise, although his bilateral knee condition began seven years prior, he was not aware that it
was related to his employment until February 9, 2006. Although appellant noted on his
occupational disease claim form that he was aware of his low back and foot condition on
February 1, 2001, he was not aware that these conditions were employment related until
February 9, 2006. Therefore, there was no delay in filing.
In a memorandum dated April 14, 2006, the Office forwarded a copy of appellant’s job
description and a statement of accepted facts to the district medical adviser and requested an
opinion as to whether appellant’s knee and low back conditions were causally related to
conditions of his employment. On April 20, 2006 the medical adviser opined that there was no

3

obvious medical documentation to support any causal relationship between appellant’s diagnosed
conditions and factors of his employment. He noted that appellant had been diagnosed with:
bilateral plantar fasciitis; status post right tarsal tunnel release; degenerative joint/degenerative
disc disease of the lumbar spine with lumbar disc bulging at L3-4, L4-5 and L5-S1 with Grade 1
retrolisthesis at L5-S1; bilateral degenerative joint disease of the knees and ankles; and adult
onset diabetes mellitus with probable diabetic neuropathy. The medical adviser stated that
Dr. Grassell did not provide any medical explanation or documentation to support his opinion
that appellant’s conditions resulted from his employment activities.
By decision dated May 26, 2006, the Office denied appellant’s claim, finding that the
medical evidence did not demonstrate that the claimed bilateral knee and low back conditions
were causally related to established work-related exposure. On July 5, 2006 appellant requested
reconsideration. He contended that his diabetes and obesity were not related to his lower back
and knee conditions. Appellant also indicated that he had not received a diagnosis of rheumatoid
arthritis.
In support of his request for reconsideration, appellant submitted a June 9, 2006 report
from Dr. Grassell, in which he reiterated his view that appellant’s “injuries and disabilities
result[ed] from his postal service duty.” He addressed the Office’s contention that he had failed
to discuss appellant’s diabetes, obesity and possible rheumatology syndrome in relation to his
occupational disease claim. Dr. Grassell stated that diabetes was not relevant to appellant’s back
and knee conditions; that obesity was not an issue for consideration; and that appellant does not
have a rheumatology syndrome. He opined that appellant’s back and knee conditions were
certainly exacerbated, if not solely caused, by his 20 years of work as a letter carrier.
By decision dated September 28, 2006, the Office denied modification of its previous
decision, finding that the medical evidence of record failed to establish a causal relationship
between appellant’s diagnosed back and knee conditions and factors of his federal employment.
The Office stated that Dr. Grassell did not explain how appellant’s underlying condition was
altered by work activities.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.4
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

4

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.6 However, it is well established that
proceedings under the Act are not adversarial in nature and while the claimant has the burden of
establishing entitlement to compensation, the Office shares responsibility in the development of
the evidence to see that justice is done.7
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury in the performance of duty.
The record contains numerous reports from appellant’s treating physician, Dr. Grassell.
On November 24, 2004 Dr. Grassell diagnosed lower back pain, indicating that appellant’s
symptoms were agitated by bending or twisting of his back. On August 5, 2005 after reviewing
x-ray and MRI scan results, he diagnosed mild degenerative joint disease at L5-S1 with mild
grade retrolisthesis and a mild diffuse posterior disc bulge at L5-S1 with moderate bilateral
neural foraminal narrowing. On November 22, 2005 Dr. Grassell assessed chronic pain
syndrome consisting of multiple orthopedic problems, spondylolisthesis and osteoarthritis. In a
February 9, 2006 narrative report, he reviewed his treatment of appellant, which began on
December 20, 2001. Dr. Grassell opined that appellant’s employment disability was certainly
aggravated, if not solely caused by, his orthopedic problems, including right CTS, osteoarthritis
5

Id.

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

7

Phillip L. Barnes, 55 ECAB 426(2004); see also Virginia Richard, claiming as executrix of the estate of
(Lionel F. Richard), 53 ECAB 430 (2002); Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB
1233 (1993).

5

of the cervical and lumbar spine, osteoarthritis of the knees and tarsal tunnel syndrome. He
further opined that the subsequent chronic pain syndrome was secondary to the above-referenced
orthopedic problems. On June 9, 2006 Dr. Grassell reiterated his view that appellant’s “injuries
and disabilities result[ed] from his postal service duty” and opined that appellant’s back and knee
conditions were certainly exacerbated, if not solely caused, by his 20 years of work as a letter
carrier. Although it is not fully rationalized, Dr. Grassell’s opinion on causal relationship is clear
and unequivocal.
The Office forwarded a copy of appellant’s job description and a statement of accepted
facts to the district medical adviser and requested an opinion as to whether appellant’s knee and
low back conditions were causally related to conditions of his employment. The medical adviser
opined that there was no obvious medical documentation in the record to support any causal
relationship between appellant’s diagnosed conditions and factors of his employment. The
Board notes that the medical adviser did not render an opinion on causal relationship. Rather, he
provided only an opinion on the probative value of the evidence of record.
The Board notes that, while none of the medical reports submitted in support of
appellant’s claim is completely rationalized, all of the reports are consistent in indicating that he
sustained employment-related back and knee conditions. Moreover, they are not contradicted by
any substantial medical or factual evidence of record. The Office found that appellant’s
physician had not explained how the work exposure had caused his diagnosed conditions.
However, the Board notes that the Office failed to provide his physician with a statement of
accepted facts which delineated his job functions, as they provided to their own medical adviser.
While Dr. Grassell’s reports are not sufficient to meet appellant’s burden of proof to establish his
claim, they raise an uncontroverted inference between his claimed conditions and the identified
employment factors and are sufficient to require the Office to further develop the medical
evidence and the case record.8
On remand, the Office should prepare a statement of accepted facts which includes a
detailed employment history, job descriptions for each position held, specific functions
performed by appellant in each position and the restrictions imposed by his treating physicians.
It should submit the statement of accepted facts to a second opinion examiner, in order to obtain
a rationalized opinion as to whether his current condition is causally related to factors of his
employment.
CONCLUSION
The Board finds that this case is not in posture for decision as to whether or not appellant
sustained an injury in the performance of duty.

8

See Jimmy A. Hammons, 51 ECAB 219 (1999); John J. Carlone, 41 ECAB 354 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the September 28 and May 26, 2006 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further development consistent with this decision.
Issued: March 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

